Motion granted and trial of indictment removed from County Court of Oswego County to a term of the Supreme Court to be held in Lewis County. Memorandum: The release and publication of the decision of Oswego County Court denying defendant’s motion to suppress (1) certain statements alleged to have been made by him and (2) alleged evidentiary leads (articles of clothing) obtained at the time of such questioning may well have prejudiced defendant’s right to a fair trial in the county of venue. Therein the court made detailed findings in favor of the People and against the defendant upon testimony of witnesses called by the respective parties that presented sharp factual issues. It would have been preferable to follow the procedure outlined in People v. La Belle (44 Misc 2d 324, 327, 330). All concur.